DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is in response to remarks and claim amendments filed by Applicant’s representative on September 2, 2022.  Claims 1-20 are pending, and no claims have been canceled or added. 


Response to Amendments and Remarks

Applicant’s latest filed claim amendments and corresponding remarks dated September 2, 2022 have been fully considered.  Applicant’s remarks and/or comments are generally directed to the current claim amendment(s), and accordingly deemed moot in light of the new grounds of rejection provided with this action.  
With regards to Applicant’s latest amendments and remarks, Applicant firstly notes and remarks that the independent claim(s), and particularly claim 1, has been further amended to now expressly recite in part  

“receiving, by a network device, a request for using a content filtering list, the content filtering list comprising a set of rules identifying uniform resource locators (URLs) to be blocked for a mobile device, wherein a plurality of Internet Protocol (IP) addresses point to the network device and each corresponds to a respective content filtering list, wherein the request is directed to a first IP address of the plurality of IP addresses that corresponds to the content filtering list, and wherein a different request for using a different content filtering list is directed to a second IP address of the plurality of IP addresses that corresponds to the different content filtering list…”.

With respect to the above, Applicant notes and remarks that none of the prior art reference(s) applied in rejecting independent claim 1 [Tovar et al] expressly discloses or suggests the above recited claim feature(s) or limitation(s) as currently set forth in amended independent claim 1 (and similarly in independent claims 8 and 15) [Applicant Remarks:  par 3, pg. 7 – par 4, pg. 9].  Applicant also notes or remarks that modifying Tovar with Xie et al or Wing et al fails to cure or resolve the deficiency of Tovar for disclosing the amended independent claims.
However, in response to Applicant’s amended feature and associated remarks, the Office asserts and notes that the above amended feature(s) is/are now expressly disclosed in further view of teachings and/or disclosures by Donahue et al, as discussed / cited below with this action.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 9, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tovar et al (hereinafter Tovar), U.S. Patent Publication 2011/0231892 A1 in view of Donahue et al (hereinafter Donahue), U.S. Patent Publication 2003/0123465 A1.

As per claim(s) 1, 8, 15, Tovar discloses a content filtering method comprising: 
	receiving, by a network device (Tovar: e.g., Restriction Policy Server / System_130) [Fig. 1] (e.g., User Device_650) [Fig. 6], a request for using a content filtering list (Tovar: e.g., a network user may ‘request access to a URL’ via an Online Access Restriction System which includes a restriction policy comprising a user-configured ‘list of restricted URLs’) [Abstract] [0026] [0039] (e.g., ‘List of Internet Content to be Restricted’) [0038], the content filtering list comprising a set of rules identifying uniform resource locators (URLs) to be blocked (Tovar: e.g., ‘list of restricted URLs’) [0026] (i.e., expressly teaches and discloses in one aspect systems and methods for ‘restricting online access’ include a user interface module to establish a user interface between a Network User with ‘administrative authority’ and an Internet service or a DNS server and a communication module to receive, from the network user with administrative authority, ‘restriction parameters’ associated with a restriction policy for a network.  The ‘restriction parameters may include a company name, a website name, and a category name.  Based on the ‘parameters’, the system may determine ‘one or more Uniform Resource Locators (URLs)’ to be associated with the restriction policy {i.e. URL blocking}…The system may ‘restrict a URL’ requested by a network user based on the determination that the restriction policy is activated and the URL is associated with the restriction policy.”) [Abstract] [0007] [0020] [0024] [Figs. 2 & 5] for a mobile device (Tovar: e.g., personal mobile devices’) [0023] (e.g., ‘User Devices’_550 {i.e., laptops, notebooks, tablets, iPods, Smartphone, automobile computer system, etc.}) [0058]; 
loading the set of rules into the network device (Tovar: e.g., expressly teaches and discloses in one aspect that “when the network user 660 with administrative authority ‘submits the configurations’ associated with the restriction policy’, the policy generating module 106 {of Restriction Policy Server_130} may ‘generate an appropriate restriction policy’.  For example, in response to the network User 660 with administrative authority entering "social networks" as a category of the Internet content he would like to restrict…the policy generating module 106 may generate a ‘policy’ which will block social networking Internet content …”) (e.g., ‘Compile URLs to be Associated with the Restriction Policy Based on User Input’_s208) [0029] [Fig. 2]; 
receiving a request, from the mobile device, to access a specific URL (Tovar: e.g., ‘Receive, from Network User, a Request to Access URL’_s214) [Fig. 2] [0040]; 
determining the specified URL is in the set of rules (Tovar: e.g., ‘URL Restricted? {Yes / No}’_s220) [Fig. 2] [0040]; and 
when the specified URL is in the set of rules, restricting access to the specified URL by the network device (Tovar: e.g., ‘URL Restricted? Yes’_s220 [Wingdings font/0xE0] ‘Block URL’_s222) [Fig. 2] [0040] [Fig. 5].

Tovar discloses substantial features of the invention as above, but does not expressly disclose the additional recited feature(s) of the system comprising one or more processors to effectuate operations comprising receiving, by a network device, a request for using a content filtering list, the content filtering list comprising a set of rules identifying uniform resource locators (URLs) to be blocked for a mobile device, “wherein a plurality of Internet Protocol (IP) addresses point to the network device and each corresponds to a respective content filtering list, wherein the request is directed to a first IP address of the plurality of IP addresses that corresponds to the  content filtering list, and wherein a different request for using a different content filtering list is directed to a second IP address of the plurality of IP addresses that corresponds to the different content filtering list…”.
However, in a related endeavor, Donahue discloses the additional recited feature(s) of the system comprising one or more processors to effectuate operations comprising receiving, by a network device, a request for using a content filtering list, the content filtering list comprising a set of rules identifying uniform resource locators (URLs) to be blocked for a mobile device, wherein a plurality of Internet Protocol (IP) addresses point to the network device and each corresponds to a respective content filtering list, wherein the request is directed to a first IP address of the plurality of IP addresses that corresponds to the content filtering list, and wherein a different request for using a different content filtering list is directed to a second IP address of the plurality of IP addresses that corresponds to the different content filtering list (Donahue: e.g., expressly teaches in one aspect that each one or more filtering router IP address/es (second destination IP address/es) is the IP address for a different filtering router 210, 212, or 214. The packet might be sent to ‘one or more filtering routers’ depending on the ‘filtering level’ for a particular client computer. Each filtering router filters for a ‘different category’ of filtered content. For example, if a user has subscribed to a filtering service to filter ‘pornographic’ and ‘violent’ content, but not ‘religious’ content, each request for content will be sent to both a ‘filtering router for pornographic content’ and a ‘filtering router for violent content’) [0065-0068, Figs. 7a-b] (e.g., if the next destination IP address in the IP header is the IP address of another filtering router, i.e., where the request for content is to be filtered for ‘restricted content’ in a different category, such as ‘violent’ content, then the packet is routed 744 to the next filtering router {as indicated by arrow 740}) [0068, Figs. 7a-b] (e.g., For example, if the requested content contains pornographic material that is to be filtered by a particular filtering router, then the IP address of the content server storing and serving such content will be on the list of IP addresses 420(1)-(4) [FIG. 4] on the routing table 418 [FIG. 4] of that filtering router) [0070, Figs. 4 & 7a-b] (e.g., in one scenario, the filtering service is configured to filter ‘three categories of content’, such as violent, adult, and religious content. Here, the IP device adds three second destination IP addresses of the filtering routers 210, 212, and 214 to the IP header of the packet) [0074, Fig. 8b]. 
It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Tovar’s invention with the above said additional feature(s), as disclosed by Donahue, for the motivation of providing configurable content filtering system which provides users with the ability to rapidly filter content on a network with little or no user intervention, and which cannot easily be circumvented, bypassed or tampered with [Donahue: Abstract] [0015-0016].
Claim(s) 8 recite(s) substantially the same limitations as claim 1, except for the additional recited features of a content filtering apparatus comprising a processor and memory, which are nonetheless also expressly disclosed by Tovar (Tovar: e.g., ‘Processor_810 & Memory_820) [0067, Fig. 8].  The claim is also distinguishable by its statutory category (apparatus), and accordingly rejected on the same basis.
Claim(s) 15 recite(s) substantially the same limitations as claim 1, except for the additional recited features of a content filtering system comprising a processor and memory, which are nonetheless also expressly disclosed by Tovar (Tovar: e.g., ‘Processor_810 & Memory_820) [0067, Fig. 8].  The claim is also distinguishable by its statutory category (system), and accordingly rejected on the same basis.

As per claim(s) 2, 9, 16, Tovar discloses the method wherein the network device is a domain name server (Tovar: e.g., DNS Server_610) [0053] [Fig. 6] (e.g., System 700 may operate / be installed on a DNS Server_610) [0056] [Fig. 7].
Claim(s) 9, 16 recite(s) substantially the same limitations as claim 2, is/are distinguishable only its/their statutory category, and accordingly rejected on the same basis.

Claim(s) 3, 4, 5, 7, 10, 11, 12, 14, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tovar in view of Donahue and in further view of Xie et al (hereinafter Xie), U.S. Patent Publication 2014/0282816 A1.

As per claim(s) 3, 10, 17, while Tovar and Donahue discloses substantial features of the invention as above, they do not explicitly disclose the additional recited feature(s) of the method wherein the content filtering list comprises a set of rules identifying malware. Nonetheless, the feature(s) is/are expressly disclosed by Xie in a related endeavor.
Xie discloses as his invention a method and system for filtering content by a network security device {i.e., ‘content filtering device’, such as a firewall}, including determining by the filtering device whether requested content is to be ‘blocked’ or not based on one or more policies, and notifying the user regarding the determination by transmitting a pre-defined message [Xie: Abstract] [Fig. 2b] [0013 & 0018]. In particular, Xie discloses the additional recited feature(s) of the method wherein the content filtering list comprises a set of rules identifying malware (Xie: e.g., Firewall 106 also protects against a number of threats, including but not limited to, ‘spyware’, viruses, phishing, pharming, trojans, key loggers, and worms.) [0059] (e.g., Endpoint Control ensures that client devices, also known as endpoints, meet security requirements, otherwise they are not permitted access to data, resources. In many implementations…Endpoint Control also includes web security that scans for ‘malware’ and blocks malicious websites) [0100]. 
It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify the combination with the above said additional feature(s), as disclosed by Xie, for the motivation of providing a method and system for filtering content using a user-configurable network security device, and which also provides notifications to users regarding the blockage of requested access to content determined to be restricted [Xie: Abstract] [0013 & 0024].
Claim(s) 10, 17 recite(s) substantially the same limitations as claim 3, is/are distinguishable only its/their statutory category, and accordingly rejected on the same basis. 

As per claim(s) 4, 11, Tovar in view of Donahue in view of Xie, and in particular Xie, discloses the additional recited feature(s) of the method wherein the content filtering list comprises a set of rules for filtering ad content  (Xie: e.g., expressly teaches in one aspect that the {filtering} rule or ‘policy’ may be "don't allow all users to view ‘advertisements’ or news related content or blogs…”) [0062].
Claim(s) 11 recite(s) substantially the same limitations as claim 4, is/are distinguishable only its/their statutory category, and accordingly rejected on the same basis. 

As per claim(s) 5, 12, 18, Tovar in view of Donahue in view of Xie, and in particular Xie, discloses the additional recited feature(s) of the method wherein the network device is the mobile device, and wherein the mobile device functions as a domain name server  (Xie: e.g., discloses that Proxy module 608 of the Gateway Device 612  can check the user's profile information against a list of authorized users, and if the user is an authorized user, then Proxy module 608 processes the request. As a next step, Proxy module 608 retrieves the information included in the request and finds a policy matching the retrieved {profile} information…In some embodiments, “Proxy module 608 may be a part of Client device 602; accordingly, all the functionalities can be incorporated in client device 602”) [0085, 0088-0092] [Figs. 6&7].
Claim(s) 12, 18 recite(s) substantially the same limitations as claim 5, is/are distinguishable only its/their statutory category, and accordingly rejected on the same basis. 

As per claim(s) 7, 14, 20, Tovar in view of Donahue in view of Xie, and in particular Xie, discloses the additional recited feature(s) of the method wherein the content filtering list is one of a plurality of content filtering lists located on the network device, and wherein each respective content filtering list of the plurality of content filtering lists is associated with a respective profile of a respective mobile device of a plurality of mobile devices  (Xie: e.g., discloses that Proxy module 608 of the Gateway Device 612  can check the user's ‘Profile information’ against a list of authorized users {devices}, and if the user is an authorized user, then Proxy module 608 processes the request. As a next step, Proxy module 608 retrieves the information included in the request and finds a ‘policy’ matching the retrieved {profile} information…In some embodiments, “Proxy module 608 may be a part of Client device 602; accordingly, all the functionalities can be incorporated in client device 602”) [0085, 0088-0092] [Figs. 6&7].
Claim(s) 14, 20 recite(s) substantially the same limitations as claim 7, is/are distinguishable only its/their statutory category, and accordingly rejected on the same basis. 


Claim(s) 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tovar in view of Donahue and in further view of Wing et al (hereinafter Wing), U.S. Patent Publication 2018/0205734 A1 (filing date January 2017).

As per claim(s) 6, 13, 19, while Tovar and Donahue discloses substantial features of the invention as above, they do not explicitly disclose the additional recited feature(s) of the method wherein the restricting of access is performed by using a sinkhole operation associated with a domain name server. Nonetheless, the feature(s) is/are expressly disclosed by Wing in a related endeavor.
In particular, Wing discloses the additional recited feature(s) of the method wherein the restricting of access is performed by using a sinkhole operation associated with a domain name server (Wing: e.g., the DNS response from DNS server 170(1) may further include a text (TXT) record indicating a ‘sinkhole URL’ associated with the requested URL that, optionally, may identify an HTML page containing information detailing the corporate policy and rules restricting access to the requested URL…DNS server 170(1) therefore may receive, from browser 128, a DNS request for an IP address associated with a domain hosting a restricted or malicious URL, and, in response, return an IP address associated with a ‘sinkhole URL’ that may be hosted on local server 140. In so doing, browser 128 is ‘prevented from reaching the restricted or malicious URL’ and, instead, ‘may initiate a connection with the sinkhole URL’) [0024] [Figs. 1 & 3].
It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify the combination with the above said additional feature(s), as disclosed by Wing, for the motivation of providing a method and a security policy for HTTPS browsing operations {i.e., blocking user devices from accessing unknown or malicious websites to enhance security, increase productivity and conserve network resources} as well as the automated provisioning of a blocking notification during a web browsing session [Wing: Abstract] [Abstract, 0001-0002, 0011].  
Claim(s) 13, 19 recite(s) substantially the same limitations as claim 6, is/are distinguishable only its/their statutory category, and accordingly rejected on the same basis. 

Conclusion

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.06(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Mondays–Fridays, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451